Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/23/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 14-15 and 17-26 are pending and are presented for examination.  
Sakai et a (US 20070052310 A1) is applied for amended claim 14 with different interpretation, referring applicant’s disclosure.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 refers “a pump stage” and “a pump housing within which pump housing the pump stage is arranged”, while not clearly and structurally defining.  Specification describes “a pump housing of the pump stage” [0006, US 20210285409 A1] and “The pump stage 11 has a pump housing 16” [0031], etc. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et a (US 20070052310 A1).   
As for claim 14, Sakai discloses a fuel pump (Figs. 1, 5) [0027-, 0047-] comprising: 

a pump stage (12, in narrow, 34); 
a motor housing (72 as integrated, axially upper and lower parts in the drawing) within which motor housing the electric motor is arranged, the motor housing having a motor housing edge (at lower of 50); 
a pump housing (30) within which pump housing (by portion – applicant also not entirely housing by the element) the pump stage (in narrow, 34) is arranged, the pump housing having a pump housing edge (at upper of 30); connection lines (56) leading to the electric motor;  
a sheet-metal casing (22) [0028, 0059 -] engaging behind the motor housing edge (see at upper of 22) and behind the pump housing edge (see at lower of 22); and 
rolled portions (at upper and lower of 22), by which the sheet metal casing preloads the motor housing edge and the pump housing edge toward one another (obvious as a result of rolled portions and “press-forming, inserted”) [0059-0060] via an axially interveninq radially extending portion (32) of the pump stage, -2- LEGAL\56471007\1
wherein the motor housing is configured and arranged to hold the stator of the electric motor (obvious as a result of “integrally molded”) [0031, 0066], the motor housing having a portion (72) made of plastic that holds the stator [0031, 0066], and 
wherein, as viewed from the stator (Figs. 1, 5), the motor housing edge (at lower of 72) for the sheet-metal casing is arranged on a side facing toward the pump housing, and 

(a) configured to produce a conductive connection of the fuel pump to the connection lines (56), and 
(b) arranged so as to be sealingly enclosed by the plastic portion (72) of the motor housing (at least partially).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for fuel pump operated by an electric motor. 
Note that, “an axially interveninq radially extending portion of the pump stage” is not clearly pointed out in drawing.  Examiner interpreted it appears (Fig. 5) said axially interveninq radially extending portion of the pump stage is radial protrusion of 111 in the Fig. 5.   The element 111 is a housing component surrounding pump impeller together with said pump housing 116 (Fig. 5).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et a (US 20070052310 A1) in view of Nagata et al (DE 102005015014 A1, IDS, see US 20050220641 A1 for English).   
As for claim 15, Sakai failed to teach the fuel pump as claimed in claim 14 wherein a height of the sheet-metal casing is at most 50% of a sum of heights of the pump housing and of the motor housing. 
Nerwin v. Erlichmena, 168 USPQ 177, 179, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed by making as shown for lower height. 

Claims 17-25 are rejected under 35 U.S.C. 103 as being unpatentable Sakai et a (US 20070052310 A1) in view of MASARU et al (JP 5338733 B2 = JP2011117434 A, IDS).   
As for claim 17, Sakai teaches the fuel pump as claimed in claim 14, but failed to teach wherein the connection lines are led radially into the plastic portion of the motor housing.  It is because that Sakai teaches electrical connection lines (terminals 444 in connector shown in Fig. 6) led into axially.   
	MASARU discloses a fuel pump comprising connection lines (11b1) leading to the electric motor that are led radially into the motor housing.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings to provide fuel supply equipment capable of surely supplying electric power to a motor part without necessity of preparing various kinds of flange parts with respect to displacement of a vehicle.  It has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  

As for claim 18, Sakai in view of MASARU teaches the fuel pump as claimed in claim 17, wherein MASARU teaches the plastic portion of the motor housing has a connector piece (11a) for a fuel line (11d, Fig. 1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings to provide fuel supply equipment capable of surely supplying electric power to a motor part without necessity of preparing various kinds of flange parts with respect to displacement of a vehicle. 
As for claim 19, Sakai in view of MASARU teaches the fuel pump as claimed in claim 18, wherein MASARU teaches the connector piece (11a) is led away from the motor housing radially.
As for claim 20, Sakai in view of MASARU teaches the fuel pump as claimed in claim 19, wherein MASARU teaches the connector piece (11a) is arranged at an axial height of the stator (8).  
As for claim 21, Sakai in view of MASARU teaches the fuel pump as claimed in claim 20, wherein MASARU teaches further comprising a cover (see markup below), that leads to the connector piece (11a) of a fuel-conducting channel (fuel flow lines including 11d), and that (cover) is sealed off on the plastic portion (resin molded) of the motor housing (10).  The cover (markup below) is obvious to be a separated part from the motor housing since hatched marking is opposite directions which is common method of illustration in the art. 


    PNG
    media_image1.png
    219
    604
    media_image1.png
    Greyscale

As for claim 22, Sakai in view of MASARU teaches the fuel pump as claimed in claim 21, wherein MASARU teaches a portion (see markup in CL 21) of the fuel-conducting channel (11d) is led, parallel to an axis of the rotor, from the end averted from the pump housing into the motor housing (Fig. 1).
As for claim 23, Sakai in view of MASARU teaches the fuel pump as claimed in claim 22, wherein Sakai teaches (Fig. 6) the rotor (455) of the electric motor is mounted with a first end on the pump housing (420, 422) and with a second end in the plastic portion (448) of the motor housing.  
As for claim 24, Sakai in view of MASARU teaches the fuel pump as claimed in claim 23, wherein Sakai teaches (Figs. 1, 6) the plastic portion (resin) of the motor housing (446, 448) that holds the stator has an open side (central bore), facing the pump housing, into which the rotor is insertable.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for practically workable.  


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable Sakai in view of MASARU (cited previously), and in further view of Tuckey (US 5013221 A).  
As for claim 26, Sakai in view of MASARU teaches the fuel pump as claimed in claim 25 but silent to explicitly describe a sealing ring with radial sealing action arranged between the pump housing and the sheet-metal casing.  Note that use of O-ring for sealing is well-known in the art.  Refer International search report from EP in IDS.  As a reference, Tuckey discloses a fuel pump, further comprising a sealing ring (O-ring at 26, Fig. 1) with radial sealing action arranged between the pump housing (10) and the sheet-metal casing (24).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for reliable sealing.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160049840 A1
US 20150076943 A1
US 8734133 B2


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834